                        UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN


In re:

         Debra Milz,                        Chapter 13
                                            Case Number: 19-55807
                       Debtor               Judge: Phillip J. Shefferly

                                            /

    OBJECTION TO MICHIGAN DEPARTMENT OF TREASURY’S PROOF OF
                      CLAIM (PACER NO. 11-1)

       NOW COMES, Debra Milz, by and through their attorney, Jaafar Law Group PLLC,
in support of their objection to the Michigan Department of Treasury’s Proof of Claim filed
on January 27, 2020, states as follows:

   1. Debtor filed for Chapter 13 relief on November 6, 2019.
   2. Creditor, Michigan Department of Treasury, on January 27, 2020, filed a proof of
      claim No. 11-1 - a priority claim for, inter alia, unfiled 2016 state tax returns.
   3. Debtor is disputing that they owe the amounts being claimed because said State of
      Michigan tax returns for 2016 have been filed, and there was no tax liability for that
      year.

   WHEREFORE, Debtor’s respectfully request that this Honorable court sustain their
Objection to Michigan Department of Treasury’s proof of claim.


                                     Respectfully Submitted,

                                     JAAFAR LAW GROUP PLLC

                                     /s/David Ienna
                                     David Ienna (P77170)
                                     Attorneys for Debtor
                                     1 Parklane Blvd, Suite 729 East
                                     Dearborn, MI 48126
                                     (888) 324-7629
                                     david@fairmaxlaw.com

Dated: February 21, 2020




19-55807-pjs     Doc 31    Filed 02/21/20       Entered 02/21/20 18:13:39     Page 1 of 4
                        UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN


In re:

         Debra Milz,                         Chapter 13
                                             Case Number: 19-55807
                        Debtor               Judge: Phillip J. Shefferly

                                             /

  ORDER GRANTING DEBTORS’ OBJECTION TO PROOF OF CLAIM NO. 11-1
          FILED BY MICHIGAN DEPARTMENT OF TREASURY

        This matter having come before the Court by way of objection of the Chapter 13
Debtor to the allowance of above-referenced claim and service having been made with a
notice of hearing allowing a thirty-three (33) day notice period pursuant to F.R.Bankr.P.
3007, the requisite time having passed without a response having been timely served and the
Court being otherwise sufficiently advised in the premises;

       IT IS HEREBY ORDERED that Claim No.11-1 is disallowed to the extent of the
$1,655.00 tax deficiency and $227.02 in interest for the 2016 State of Michigan tax return.




  19-55807-pjs         Doc 31    Filed 02/21/20   Entered 02/21/20 18:13:39       Page 2 of 4
                                          -Exhibit A-
                        UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN


In re:

         Debra Milz,                           Chapter 13
                                               Case Number: 19-55807
                       Debtor                  Judge: Phillip J. Shefferly

                                               /

                       NOTICE OF OBJECTION TO PROOF OF CLAIM

      The Debtor in the above captioned matter has filed an objection to your claim in this
Bankruptcy Case.

      Your claim may be reduced, modified, or eliminated. You should read these
papers carefully and discuss them with you attorney, if you have one.

       If you do not want the court to deny or change your claim, then on or before March
26, 2020, you or your lawyer must:

         1.       File with the court a written response to the objection, explaining your
                  position, at:
                                              U.S. Bankruptcy Court-Court Clerk
                                              211 W. Fort Street
                                              Detroit, MI 48226

               If you mail your response to the court for filing, you must mail it early enough
               so that the court will receive it on or before the date stated above.

               You must also mail a copy to:

               1. Jaafar Law Group PLLC, Attn: David Ienna, 1 Parklane Blvd, Suite 729
                  East, Dearborn, MI 48126

               2. David Ruskin, Chapter 13 Trustee, 26555 Evergreen Rd, Southfield, MI
                  48076

               3. Attend the hearing on the objection, scheduled to be held on April 2, 2020
                  at 9:00 a.m. on the 19th floor at 211 West Fort St, Detroit, MI 48226,
                  unless your attendance is excused by mutual agreement between yourself



19-55807-pjs     Doc 31    Filed 02/21/20          Entered 02/21/20 18:13:39   Page 3 of 4
                 and the objector’s attorney. (Unless the matter is disposed of summarily
                 as a matter of law, the hearing shall be a pre-trial conference only; neither
                 testimony nor evidence will be received. A pre-trial scheduling order may
                 be issued as a result of the pre-trial conference.)

              If you or your attorney do not take these steps, the court may decide that
       you do not oppose the objection to your claim, in which event the hearing will be
       canceled, and the objection sustained.


                                    Respectfully Submitted,

                                    JAAFAR LAW GROUP PLLC

                                    /s/David Ienna
                                    David Ienna (P77170)
                                    Attorneys for Debtor
                                    1 Parklane Blvd, Suite 729 East
                                    Dearborn, MI 48126
                                    (888) 324-7629
                                    david@fairmaxlaw.com

Dated: February 21, 2020




  19-55807-pjs     Doc 31    Filed 02/21/20     Entered 02/21/20 18:13:39         Page 4 of 4
